DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the application filed June 17, 2020.  Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 5-10, 12, and 15-19, under Step 2A claims 1, 5-10, 12, and 15-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites an image processing system comprising: 
analyzes two or more analysis target images included in an image group including a plurality of images related to a user and recognizes an object included in each of the two or more analysis target images;
converts information on the object recognized using the object recognition unit into disposable income range information representing a range of a disposable income of the user;
acquires accessory information of the analysis target image including imaging date information representing an imaging date of the analysis target image for the two or more analysis target images in which the object is recognized using the object recognition unit;
derives an appearance frequency of the object on the basis of the imaging date information;
derives a weighting coefficient corresponding to the object on the basis of appearance frequency information representing the appearance frequency;
estimates the disposable income of the user using the disposable income range information and the weighting coefficient;
transmits recommendation information related to the object to the user according to the disposable income of the user.
These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a recommendation is made. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including an object recognition unit, a disposable income range conversion unit, an accessory information acquisition unit, a frequency derivation unit, a coefficient derivation unit, a disposable income estimation unit, and a recommendation transmission unit. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (transmit recommendation), 
storing and retrieving information in memory (acquire accessory information)’
performing repetitive calculations (convert information, derive an appearance frequency).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-19 also do not integrate the abstract idea into a practical application. Notably, claims 2-19 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-19 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-19 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-19 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 21 and 22, these claims recite at least substantially similar concepts and elements as recited in claims 1-19 such that similar analysis of the claims would be apparent. As such, claims 21 and 22 are rejected under at east similar rationale. 

	


Allowable Subject Matter
Claims 1-22 are rejected under 35 U.S.C. 101, but would be allowable if this rejection could be overcome.
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…a disposable income range conversion unit that converts information on the object recognized using the object recognition unit into disposable income range information representing a range of a disposable income of the user;
a disposable income estimation unit that estimates the disposable income of the user using the disposable income range information and the weighting coefficient; and
a recommendation information transmission unit that transmits recommendation information related to the object to the user according to the disposable income of the user”

Calman et al (US 2016/0162982 A1) discloses using real-time video analysis, such as augmented reality to provide the user of a mobile device with real-time budgeting and wish lists (Calman: abstract).  PTO 892 Reference U discloses an image based recommendation engine.  Neither Calman, PTO 892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious a disposable income range conversion unit that converts information on the object recognized using the object recognition unit into disposable income range information representing a range of a disposable income of the user; a disposable income estimation unit that estimates the disposable income of the user using the disposable income range information and the weighting coefficient; and a recommendation information transmission unit that transmits recommendation information related to the object to the user according to the disposable income of the user.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0171795 A1, Muthuswamy et al discloses DETECTING NON-OBVIOUS RELATIONSHIPS BETWEEN ENTITIES FROM VISUAL DATA SOURCES.
US 2020/0285851 A1, Lin et al discloses IMAGE PROCESSING METHOD AND APPARATUS, AND STORAGE MEDIUM.
PTO-892 Reference U discloses image-based recommendation engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625